DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.

Response to Amendment
The amendment of 5/3/2021 has been entered.
Disposition of claims:
Claims 17-20 have been withdrawn.
Claims 3 and 10-11 have been cancelled.
Claims 1, 9, and 15-16 have been amended.
Claims 1-2, 4-9, and 12-20 are pending.
The cancellation of claim 10 overcomes the rejection of claim 10 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments of claims 1, 9, and 15-16 have overcome the rejection of claim 16 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments of claims 1, 9, and 15-16 and the cancellation of claims 10-11 have overcome:
the rejection of claims 9-10, and 15 under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2007/0170446 A1, hereafter Cho) in view of Jain et al. (US 6797412 B1, hereafter Jain), as evidenced by Knovel (Definition of Electrochemical Material Resistance, webpage address = https://app.knovel.com/ie/#equation/CHEMA0043E, a copy of screenshot is attached, hereafter Knovel) and Mahmood et al. (“Effects of metal doping on the physical properties of ZnTe thin films”, Current Appl. Phys. 2014, vol. 14, page 282-286, hereafter Mahmood), 
the rejection of claims 12-14 under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2007/0170446 A1) in view of Jain et al. (US 6797412 B1), as applied to claim 9-10 and 15 above, and further in view of Kim et al. (US 2016/0056403 A1, hereafter Kim), 
the rejection of claims 1-2, 8-9, and 11 under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355, hereafter Strite) in view of Yao et al. (US 6664570, hereafter Yao), 
the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355, hereafter Strite) in view of Yao et al. (US 6664570, hereafter Yao) as applied to claim 9 above, and further in view of Tanaka et al. (US 2011/0006294 A1, hereafter Tanaka), 
the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Yao et al. (US 6664570) as applied to claims 1-2 and 8-11 above, further in view of Nakasu et al. (US 2012/0205639 A1, hereafter Nakasu), 
the rejection of claims 5-7 and 12-14 under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Yao et al. (US 6664570) as applied to claims 1-2 and 8-11 above, further in view of Kim et al. (US 2016/0056403 A1), 
the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Yao et al. (US 6664570) as applied to claim 9 above, further in view of Shoda et al. (US 2012/0187389 A1, hereafter Shoda), and
the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Yao et al. (US 6664570) and Shoda et al. (US 2012/0187389 A1) as applied to claim 15 above, further in view of Seo et al. (US 2002/0121860 A1, hereafter Seo) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph from the bottom of page 10 through the third paragraph of page 18 of the reply filed 5/3/2021 regarding the rejection of claims 9-10, and 15 under 35 U.S.C. 103 over Cho/Jain/Knovel/Mahmood, the rejection of claims 12-14 under 35 U.S.C. 103 over Cho/Jain/Kim, the rejection of claims 1-2, 8-9, and 11 under 35 U.S.C. 103 over Strite/Yao, the rejection of claim 10 under 35 U.S.C. 103 over Strite/Yao/Tanaka, the rejection of claim 4 under 35 U.S.C. 103 over Strite/Yao/Nakasu, the rejection of claims 5-7 and 12-14 under 35 U.S.C. 103 over Strite/Yao/Kim, the rejection of claim 15 under 35 U.S.C. 103 
Applicant argues the cited references, either alone or in combination, do not disclose the amended claim limitation.
The rejections have been withdrawn rendering these arguments moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355, hereafter Strite) in view of Ammerman et al. (US 3419484 A, hereafter Ammerman).
Regarding claims 1 and 8, Strite discloses a light-emitting diode (“OLED”) comprising an organic charge transport layer alloyed with an inorganic component (page 10, lines 3-10; “organic/inorganic alloy” on page 11, lines 20-27).
Strite teaches that the inorganic component provides with high mobility, high current, and lower resistance at a given drive voltage (page 11, lines 29-32) and improve transfer of carriers (page 12, lines 10-12).
Strite exemplifies the light-emitting diode (“fourth embodiment” on page 22, line 19 to page 23 line 10; Table3; Fig. 8A), comprising a first electrode (Al, cathode; 80 in Fig. 8A), an electron transfer layer (Al/NTCDA; 79 in Fig. 8A), a light-emitting layer (coumarin doped PTCDA, emission layer; 77 in Fig. 8A), a buffer layer (NTCDA; 76 in Fig. 8A), a hole transfer layer (10% Au doped in NTCDA, hole transport layer (HTL) alloy, thickness 180 nm; 75 in Fig. 8A), and a second electrode (ITO, anode; 74 in Fig. 8A).
Strite does not exemplify a hole transfer layer including tellurium or a telluride compound that meets the limitation of the instant claim 1.
However, Strite does teach that an alloy of Ag and Te can be used as the inorganic component of the hole transfer layer of the light-emitting diode (page 29, lines 7-12).
Ag2
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the hole transfer layer of the light-emitting diode of Strite by substituting the inorganic component Au of the hole transfer layer with Ag2Te, as taught by Strite and Ammerman. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both Au and an alloy of Ag and Te are known substituents used as the inorganic component of the hole transport layers of a light-emitting diode as taught by Strite. Substitution of an inorganic component Au with a known p-type semiconductor alloy Ag2Te would have been one known element for another known element and would led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of material and structure to be used to make a light-emitting diode.
The resultant light-emitting diode comprises a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (10% Ag2Te doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), meeting all the limitations of claim 1.
The buffer layer is equated with a hole transport layer because the layer is capable of transporting holes from the hole transfer layer to the light-emitting layer, and the hole transfer layer (Ag2Te and NTCDA) is equated with a hole injection layer because the layer is capable of injecting holes into the buffer layer (NTCDA). 
Thus, the device is equated with a light-emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole 2Te doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), wherein the combined layer of the hole transport layer and the hole injection layer is a hole transfer layer, meeting all the limitations of claim 8.
Regarding claim 2, the light-emitting diode of Stride as taught by Ammerman reads on all the limitations of claim 1, as outlined above.
The device comprises a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (10% Ag2Te doped in NTCDA with thickness of 180 nm), and a second electrode (ITO).
Strite does not discloses the inorganic content of 10% Ag2Te of the hole transfer layer in a unit of volumetric percentage concentration. However, Strite does disclose the inorganic content of the hole transfer layer is 10% (Table 3).
Furthermore, the concentration of inorganic component of the hole transfer layer is a result effective variable. 
Strite teaches that changing concentration of the inorganic component of the hole transfer layer affects conductivity of the transport layer (page 19, lines 4-13) and the light intensity passing through the layer in the light path (page 24, lines 4-7). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the light-emitting device with the concentration of the telluride compound (Ag2
Regarding claim 9, the light-emitting diode of Stride as taught by Ammerman reads on all the limitations of claim 1, as outlined above.
The device comprises a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (10% Ag2Te doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), as outlined above.
The buffer layer (NTCDA) is equated with a hole transfer layer because the layer is disposed between the light-emitting layer and the second electrode as required in claim 9; furthermore, the layer transfers holes from the 10% Ag2Te layer doped in NTCDA to the light-emitting layer. 
The layer comprising 10% Ag2Te doped in NTCDA is equated with a first hole auxiliary layer because the layer is disposed between the hole transfer layer (NTCDA) and the second electrode and in contact with the hole transfer layer, and comprises a telluride compound selected from Ag2Te as required in claim 9.
Therefore, the light-emitting diode of Strite as taught by Ammerman is equated with a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole transfer layer (NTCDA), a first hole auxiliary layer (10% Ag2Te doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), meeting all the limitations of claim 9.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Ammerman et al. (US 3419484 A) as applied to claims 1-2 and 8-9 above, further in view of Nakasu et al. (US 2012/0205639 A1, hereafter Nakasu).
Regarding claim 4, the light-emitting diode of Strite as taught by Ammerman reads on all the features as claimed in claim 1, as outlined above.
The light-emitting diode of Strite as taught by Ammerman has a structure of a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (10% Ag2Te doped in NTCDA), and a second electrode (ITO).
The organic material of the hole transfer layer of the light-emitting diode of Strite as taught by Ammerman does not contain Applicant’s Chemical Formula 1.
Nakasu discloses an organic compound (“Exemplary Compound 2” in [098]) which is used as a hole transfer layer material (“hole transport layer” in [119]) of a light-emitting diode (“organic light emitting device”; Example 2 in [126]).

    PNG
    media_image1.png
    301
    598
    media_image1.png
    Greyscale

The organic compound by Nakasu has identical structure as Applicant’s Chemical Formula 1, wherein R1 and R2 are a substituted or unsubstituted C6-C6o aryl group (phenyl).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the light-emitting diode of Strite as taught by Ammerman by substituting the organic material of the hole transfer layer with the Exemplary Compound 2 of Nakasu, based on the teaching of Nakasu.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Such a modification provides a light-emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (10% Ag2Te doped in Nakasu’s Exemplary Compound 2), and a second electrode (ITO), wherein the organic material of the hole transfer layer includes a compound represented by Applicant’s Chemical Formula 1, meeting all the limitations of claim 4.

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Ammerman et al. (US 3419484 A) as applied to claims 1-2 and 8-9 above, further in view of Kim et al. (US 2016/0056403 A1, hereafter Kim).
Regarding claims 5-6 and 12-13, the light-emitting diode of Strite as taught by Ammerman reads on all the features of claims 1-2 and 8-9, as outlined above.
The light-emitting diode comprises a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (10% Ag2
Applicant claims that alkali halide doped in a lanthanide metal or an alkaline earth metal. Applicant does not disclose the definition of “doped in”. According to a reference (Gorse, Christopher Johnston, David Pritchard, Martin. (2012). Dictionary of Construction, Surveying and Civil Engineering - doping. Oxford University Press.; the copy is attached in this office action), the definition of doping is “the intentional alloying of semiconductor materials with controlled concentrations of different impurities”. Applicant neither discloses nor claims how high concentrations of the alkali halide and the lanthanide metal or the alkaline earth metal are required to be doped in. Thus, the Examiner interprets the claim term of doped in as “mixed with” or “alloyed with”, unless a specific concentration (or content) of a dopant is given. 
The light-emitting diode of Strite as taught by Ammerman does not have the electron transfer layer comprising an alkali halide doped in a lanthanide metal or an alkaline earth metal.
Kim discloses a light-emitting diode (“organic light emitting diode” in [006]) comprising an electron transfer layer (“electron injection layer” in [006])) disposed between the first electrode (“second electrode” in [006]) and the light-emitting layer, wherein the electron transfer layer includes a dipole material. 
Kim exemplifies the dipole material including an alkali halide (“RbI” in [012] and [082]-[086]) doped in a lanthanide metal or an alkaline earth metal (“Mg” in [012] and [082]-[086]). 
Kim further discloses the light-emitting diode of the invention provides increased light emitting efficiency by forming the electron transfer layer including the dipole material ([126]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electron transfer layer (electron injection layer) of the light-emitting diode of Strite as taught by Ammerman by substituting the electron transfer layer material with RbI doped in Mg, based on the teaching of Kim. 
The motivation for doing so would have been to provide the light-emitting diode with increased light emitting efficiency as taught by Kim
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). 
Such a modification provides a light-emitting diode comprising a first electrode (Al), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (10% Ag2Te doped in NTCDA), and a second electrode (ITO), meeting all the limitations of claims 5-6.
The buffer layer (NTCDA) is equated with a hole transfer layer because the layer is disposed between the light-emitting layer and the second electrode as required in claim 9; furthermore, the layer transfers holes from the 10% Ag2Te layer doped in NTCDA to the light-emitting layer. 
The layer comprising 10% Ag2Te doped in NTCDA is equated with a first hole auxiliary layer because the layer is disposed between the hole transfer layer (NTCDA) and the second electrode and in contact with the hole transfer layer, and comprises a telluride compound selected from Ag2Te as required in claim 9.
Therefore, the light-emitting diode of Strite as taught by Ammerman is equated with a first electrode (Al), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped PTCDA), a hole transfer layer (NTCDA), a first hole auxiliary layer (10% Ag2Te doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), meeting all the limitations of claims 12-13
Regarding claims 7 and 14, the light-emitting diode of Strite as taught by Ammerman and Kim reads on all the features of claims 5-6 and 12-13, as outlined above.
The device comprises a first electrode (Al), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (10% Ag2Te doped in NTCDA), and a second electrode (ITO).
The light-emitting diode by Strite as taught by Ammerman and Kim has the first electrode comprising a single metal structure (Al).
Kim teaches that the first electrode (“second electrode” in [094]) can have a multi-layer structure ([094], [096]) such as LiF/Al, Li2O/Al, LiF/Ca, and BaF2/Ca to help the electron injection easier ([094]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the first electrode of the light-emitting diode of Strite as modified by Kim by having multi-layer structure of the first electrode such as LiF/Al, Li2O/Al, LiF/Ca, or BaF/Ca.
The motivation for doing so would have been to help electron injection easier in the device as taught by Kim.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, Al, Li2O/Al, are LiF/Al are known substituents used as the first electrode (cathode) of a light-emitting diode as taught by Kim. Substitution of Al with Li2O/Al or LiF/Al would have been one known element for another known element and would led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of 
Such a modification provides a light-emitting diode comprising a first electrode (Al/LiF or Al/Li2O), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (10% Ag2Te doped in NTCDA), and a second electrode (ITO).
The device is equated with a light-emitting diode comprising a first electrode (Al), an electron injection layer (LiF or Li2O), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (10% Ag2Te doped in NTCDA), and a second electrode (ITO). 
The electron transfer layer is equated with an electron transport layer because the layer is capable of transporting electrons coming from the first electrode to the light emitting layer. 
The device is equated with a light-emitting diode comprising a first electrode (Al), an electron injection layer (LiF or Li2O), an electron transport layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (10% Ag2Te doped in NTCDA), and a second electrode (ITO), wherein the combined layer of the electron injection layer and the electron transport layer is an electron transfer layer, meeting all the limitations of claim 7.
The buffer layer (NTCDA) is equated with a hole transfer layer because the layer is disposed between the light-emitting layer and the second electrode as required in claim 9; furthermore, the layer transfers holes from the 10% Ag2
The layer comprising 10% Ag2Te doped in NTCDA is equated with a first hole auxiliary layer because the layer is disposed between the hole transfer layer (NTCDA) and the second electrode and in contact with the hole transfer layer, and comprises a telluride compound selected from Ag2Te as required in claim 9.
Therefore, the device is equated with a light-emitting diode comprising a first electrode (Al), an electron injection layer (LiF or Li2O), an electron transport layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a hole transfer layer (NTCDA), a first hole auxiliary layer (10% Ag2Te doped in NTCDA), and a second electrode (ITO), wherein the combined layer of the electron injection layer and the electron transport layer is an electron transfer layer, meeting all the limitations of claim 14.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Ammerman et al. (US 3419484 A) as applied to claim 9 above, further in view of Frey et al. (US 2004/0178414 A1, hereafter Frey) as evidenced by Strocov et al. (“Three-dimensional band structure of layered TiTe2: Photoemission final-state effects”, Phys. Rev. B 2006, vol. 74, page 195125, hereafter Strocov).
Regarding claims 15-16, the light-emitting diode of Strite as taught by Ammerman reads on all the features of claim 9, as outlined above.
The diode comprises a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole transfer layer (NTCDA), a first hole auxiliary layer (10% Ag2Te doped in NTCDA), and a second electrode (ITO).
The diode does not have a first hole auxiliary layer which does not include an organic material.
Frey discloses a light-emitting diode (“electroluminescent device”) having a layered metal chalcogenide layer disposed between the second electrode (“hole injecting electrode”) and the light-emitting layer of the light-emitting diode (Abstract).
Frey teaches that the chemistry at the interface between a conventional organic hole transport material layer (i.e. NPB, TPD) and a second electrode (“hole injecting electrode”, “ITO”) is hard to control due to ill-defined surface of ITO ([008]), and disposing metal chalcogenide hole transport layer provides superior properties in ease of manufacture and performance and excellent conduction path for holes generated by the second electrode ([011], [056]).
Frey teaches the layered metal chalcogenide disposed between the second electrode (“hole injecting electrode”, “ITO”) and the light emitting layer of a light-emitting diode, wherein the metal chalcogenide is in contact with the second electrode ([049], [056]).
Frey teaches the layered metal chalcogenide can have chemical formula MX2, wherein M can be titanium and X can be tellurium ([013]).
Frey does not disclose a specific layered chalcogenide material TiTe2; however, TiTe2 is a known layered chalcogenide material at the time the invention was effectively filed, as evidenced by Strocov (“layered material TiTe2” in Abstract; “TiTe2 … layered transition metal dichalcogenide” on page 1, column 1, paragraph 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the light-emitting diode of Strite as taught by Ammerman by incorporating a layered chalcogenide TiTe2
The motivation for doing so would have been to provide superior properties in ease of manufacture and performance and excellent conduction path for holes generated by the second electrode, as taught by Frey as evidenced by Strocov.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for a light-emitting diode.
The modification provides a light emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole transfer layer (NTCDA), a first hole auxiliary layer (10% Ag2Te doped in NTCDA), a hole injection layer (TiTe2), and a second electrode (ITO).
The device is equated with a light-emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (10% Ag2Te doped in NTCDA), a first hole auxiliary layer (TiTe2), and a second electrode (ITO), meeting all the limitations of claim 15. 
Applicant does not claim specific material as “a second hole auxiliary layer” in neither claim 16 nor the independent claim 9. The only requirement is the location of the second hole auxiliary layer. The buffer layer (NTCDA) of the light-emitting diode of Strite as taught by Ammerman and Frey as evidenced by Strocov is disposed between the hole transfer layer and the light-emitting layer, meeting all the limitations required to be a second hole auxiliary layer. 
Therefore, the device is equated with a light-emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a 2Te doped in NTCDA), a first hole auxiliary (TiTe2), and a second electrode (ITO), meeting all the limitations of claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789